Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 and 11-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170181312 A1) modified by Milligan (US 6805418 B2) and further in view of Wang (US 20130135805 A1).
Re claim 1: Chen discloses an assembly (server system 100 in fig 1) comprising: 
a computer network server rack (server housing 105 in fig 1; see paragraph 38) having a first side (i.e., left side), a second side (i.e., right side), a front (front side 105a in fig 1), and a rear (rear side 105b in fig 1), the second side being located opposite to the first side, and the rear being located opposite to the front; 
a first side outer rail (left side guide bracket 117 in figs 1-2) attached to the server rack adjacent to the first side of the server rack and positionally fixed relative to the server rack; 
a second side outer rail (right side guide bracket 117) attached to the server rack adjacent to the second side of the server rack and positionally fixed relative to the server rack; 
a computer network switch (120 in fig 1; paragraph 39; herein, electronic device 120 is illustrated as a switch) having a port side (rear side 120b) positioned adjacent to the rear of the server rack, and a non-port side (front side 120a) opposite to the port side (see paragraph 63, lines 26-32; herein, it is also appreciated that while electronic device 120 is shown in particular orientation relative to rail 110 (associated with front side 105a of housing 105) and rail 115 (associated with rails rear side 105b of housing 105), device 120 can be oriented in an opposite direction--e.g., with rear side 120b oriented proximate rail 115, and front side 120a oriented proximate rail 110), the port side (i.e., rear side) having a plurality of ports configured to be (i.e., functional language) connected to network cables; 
a first side inner rail (left bracket 231 in fig 2) attached to the computer network switch (120) and positionally fixed relative to the computer network switch, the first side inner rail being slidably attached to the first side outer rail; and 
a second side inner rail (right bracket 231) attached to the computer network switch and positionally fixed relative to the computer network switch, the second side inner rail being slidably attached to the second side outer rail, wherein the computer network switch is movable between a retracted position (i.e., position near rear side of server rack) and an extended position (i.e., position near front side of server rack). 
Chen fails to disclose that the first side inner rail comprises a main portion, an upper flange extending downward from an upper edge of the main portion, and a lower flange extending upward from a lower edge of the main portion, wherein the main portion, the upper flange, and the lower flange define a receiving area, and the first side outer rail comprises a main portion, and the receiving area receives the main portion of the first side outer rail.
Milligan discloses a telescopic slide rail system, wherein an inner rail (inner slide member 30 in figs 1-2) comprises a main portion (vertical portion 35 in fig 2), an upper flange (upper angled side 34 + slider section 31 in fig 2) extending downward from an upper edge of the main portion (herein, an end portion of upper slider section 31 is bent downwards as shown in figs 1-2), and a lower flange (lower angled side 34 + slider section 31 in fig 2) extending upward from a lower edge of the main portion (herein, an end portion of lower slider section 31 is bent upwards as shown in figs 1-2), wherein the main portion, the upper flange, and the lower flange define a receiving area (i.e., area of slide member 30 receiving hat section 24 in fig 1), and an outer rail (slide member 20) comprises a main portion (hat section 24), and the receiving area receives the main portion of the first side outer rail (see fig 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the right side inner rail with a receiving area, and the right side outer rail comprises a main portion such that the receiving area receives the main portion, as shown in the device of Milligan, in order to provide an improved friction slide rail assembly that steadily maintains the network switch in a horizontal position regardless of how far the network switch is withdrawn from the server rack, balances momentum and includes improved locking and insertion designs.
Chen in view of Milligan further fails to disclose a support device mounted to the server rack adjacent to the rear of the server rack, wherein P201905697US0118 of 24the support device is located such that the support device partially protrudes laterally from the server rack behind the computer network switch such that the support device physically blocks the computer network switch from being removed from the rear of the server rack.
Wang discloses a support device (base 140 + power supplying module 150 + network board card 170 in figs 2-7, 9 and paragraphs 41-45) mounted to a server rack (110 in fig 1) adjacent to a rear of the server rack (see figs 2, 9), wherein P201905697US0118 of 24the support device is located such that the support device partially protrudes laterally from the server rack behind a computer network switch (network switch unit 180 in fig 2) such that the support device physically blocks the computer network switch from being removed from the rear of the server rack (see paragraph 42; herein, the network board card 170 is configured in the rack 110, and the network board card 170 includes the plurality of network interfaces 172, so that after being assembled in the rack 110, the server unit 130 and the network switch unit 180 can be connected to the corresponding network interfaces 172 automatically, and therefore the server unit 130 and the network switch unit 180 perform data transmission through the network board card 170; In other words, the network switch unit 180 is blocked from being removed from the rear of the server rack by corresponding network interface 172 that automatically connects to the network switch unit 180 while assembled in the rack 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a base with a network board card (i.e., support device) at the rear of the server rack so that after being assembled in the rack, the computer network switch unit can be connected to the corresponding network interface on the network board card automatically, and the network switch unit performs data transmission through the network board card. Therefore, cables connected between the network board card and the computer network switch unit are saved, thereby enabling the server rack to have a neat layout inside, increasing the space utilization rate in the server rack, and avoiding the situation that normal operation performed by the user on the server rack system is affected by too many cables in the server rack.  
Re claim 2: Chen in view of Milligan and Wang discloses the assembly Re Re , wherein the server rack has a depth in a direction from the front of the server rack (Chen: front side 105a) toward the rear of the server rack (Chen: rear side 105b), the computer network switch (Chen: 120) has a depth in the direction from the front of the server rack toward the rear of the server rack, and the depth of the computer network switch is shorter than the depth of the server rack (Chen: see fig 1).  
Re claim 3: Chen in view of Milligan and Wang discloses the assembly Re Re , wherein the non-port side (Chen: front side 120a) of the computer network switch is recessed relative to the front of the server rack when the computer network switch is in the retracted position (Chen: see fig 1).
Note: herein, according to lines 26-32 of paragraph 63 of Chen, while electronic device 120 is shown in particular orientation relative to rail 110 (associated with front side 105a of housing 105) and rail 115 (associated with rails rear side 105b of housing 105), device 120 can be oriented in an opposite direction--e.g., with rear side 120b oriented proximate rail 115, and front side 120a oriented proximate rail 110).  
Re claim 4: Chen in view of Milligan and Wang discloses the assembly Re Re , further comprising a network server (Wang: server unit 130) mounted in the server rack.  
Re claim 5: Chen in view of Milligan and Wang discloses the assembly Re Re , wherein the network server (Wang: server unit 130) has a depth in the direction from the front of the server rack toward the rear of the server rack.
Chen in view of Milligan and Wang fails to disclose that the depth of the network server is longer than the depth of the computer network switch.  
However, the examiner herein notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the depth of the network server longer than the depth of the computer network switch as per designer’s choice. Also, change in size is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 6: Chen in view of Milligan and Wang discloses the assembly Re Re , wherein the first side inner rail (Chen: left bracket 231) has an extension portion (Chen: flange 232 in figs 3B-3D) extending beyond the non-port side (Chen: front side 120a) of the network switch, and the second side inner rail (Chen: right bracket 231) has an extension portion (Chen: flange 232 in figs 3B-3D) extending beyond the non-port side of P201905697US0119 of 24the computer network switch (Chen: see figs 1-2 and paragraph 46).  
Re claim 11: Chen in view of Milligan and Wang discloses the assembly Re Re , wherein the first side outer rail (Milligan: 20) further comprises a central protrusion (Milligan: 24) that protrudes laterally from the main portion (Milligan: vertical web 22 in fig 1) of the first side outer rail.
Re claim 12: Chen in view of Milligan and Wang discloses the assembly Re Re , wherein the central protrusion (Milligan: 24) of the first side outer rail extends laterally between the upper flange (Milligan: upper angled side 34 + slider section 31 in fig 2) of the first side inner rail (Milligan: 30) and the lower flange (Milligan: lower angled side 34 + slider section 31 in fig 2) of the first side inner rail.
Re claim 13: Chen in view of Milligan and Wang discloses the assembly Re Re , wherein the central protrusion (Milligan: 24) contacting the lower flange (Milligan: lower angled side 34 + slider section 31 in fig 2) limits a twisting movement of the computer network switch relative to the server rack (Milligan: see figs 1, 3).  
Re claim 14: Chen in view of Milligan and Wang discloses the assembly Re Re , wherein the computer network switch (Chen: 120) is removable from the server rack by sliding the first side inner rail (Chen: left bracket 231 in fig 2) out of the first side outer rail (Chen: left side guide bracket 117 in figs 1-2) and sliding the second side inner rail (Chen: right bracket 231) out of the second side outer rail (Chen: right side guide bracket 117).
Re claim 15: Chen discloses a network switch rack-mounting system that allows for a network switch (120 in fig 1; paragraph 39; herein, electronic device 120 is illustrated as a switch) to be removed from a server rack (server housing 105 in fig 1; see paragraph 38) having a frame via a non-port side (front side 120a) of the network switch (see paragraph 63, lines 26-32; herein, it is also appreciated that while electronic device 120 is shown in particular orientation relative to rail 110 (associated with front side 105a of housing 105) and rail 115 (associated with rails rear side 105b of housing 105), device 120 can be oriented in an opposite direction--e.g., with rear side 120b oriented proximate rail 115, and front side 120a oriented proximate rail 110), the mounting system comprising: 
a right side mounting rail including a right side inner rail (right bracket 231 in fig 2) and a right side outer rail (right side guide bracket 117 in figs 1-2), wherein the right side inner rail includes a respective inner rail connectable to a right side of the network switch and the right side outer rail includes a respective outer rail connectable to the server rack; and 
a left side mounting rail including a left side inner rail (left bracket 231) and a left side outer rail (left side guide bracket 117), wherein the left side inner rail is a respective inner rail connectable to a left side of the network switch and the left side outer rail includes a respective outer rail connectable to the server rack, 
wherein the inner rails slide relative to their respective outer rails, thereby enabling the network switch to translate in and out of the server rack from a side of the server rack frame that is opposite the port side of the network switch.
Chen fails to disclose that the right side inner rail comprises a main portion, an upper flange extending downward from an upper edge of the main portion, and a lower flange extending upward from a lower edge of the main portion, wherein the main portion, the upper flange, and the lower flange define a receiving area, the right side outer rail comprises a main portion, wherein the receiving area of the right side inner rail receives the main portion of the right side outer rail.
Milligan discloses a telescopic slide rail system, wherein an inner rail (inner slide member 30 in figs 1-2) comprises a main portion (vertical portion 35 in fig 2), an upper flange (upper angled side 34 + slider section 31 in fig 2) extending downward from an upper edge of the main portion (herein, an end portion of upper slider section 31 is bent downwards as shown in figs 1-2), and a lower flange (lower angled side 34 + slider section 31 in fig 2) extending upward from a lower edge of the main portion (herein, an end portion of lower slider section 31 is bent upwards as shown in figs 1-2), wherein the main portion, the upper flange, and the lower flange define a receiving area (i.e., area of slide member 30 receiving hat section 24 in fig 1), and an outer rail (slide member 20) comprises a main portion (hat section 24), and the receiving area receives the main portion of the first side outer rail (see fig 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the right side inner rail with a receiving area, and the right side outer rail comprises a main portion such that the receiving area receives the main portion, as shown in the device of Milligan, in order to provide an improved friction slide rail assembly that steadily maintains the network switch in a horizontal position regardless of how far the network switch is withdrawn from the server rack, balances momentum and includes improved locking and insertion designs.
Chen in view of Milligan further fails to disclose a support device attached to the server rack adjacent to the rear of the server rack, wherein P201905697US0118 of 24the support device is located such that the support device physically blocks the network switch from being removed from the rear of the server rack, and the support device extends vertically keeping space in the server rack free for network switches or network servers and the support device protrudes laterally into the server rack to physically block the network switch from being removed from the rear of the server rack.
Wang discloses a support device (base 140 + power supplying module 150 + network board card 170 in figs 2-7, 9 and paragraphs 41-45) attached to a server rack (110 in fig 1) adjacent to a rear of the server rack (see figs 2, 9), wherein P201905697US0118 of 24the support device is located such that the support device physically blocks an electronic device (network switch unit 180 in fig 2) from being removed from the rear of the server rack, and the support device extends vertically keeping space free in the server rack for network servers and network switches (herein, base 140 is mounted along the vertical direction V1 at the rear of the server rack; see fig 2) and the support device protrudes laterally into the server rack to physically block the network switch from being removed from the rear of the server rack (see paragraph 42; herein, the network board card 170 is configured in the rack 110, and the network board card 170 includes the plurality of network interfaces 172, so that after being assembled in the rack 110, the server unit 130 and the network switch unit 180 can be connected to the corresponding network interfaces 172 automatically, and therefore the server unit 130 and the network switch unit 180 perform data transmission through the network board card 170; In other words, the network switch unit 180 is blocked from being removed from the rear of the server rack by corresponding network interface 172 that automatically connects to the network switch unit 180 while assembled in the rack 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a base with a network board card (i.e., support device) at the rear of the server rack so that after being assembled in the rack, the network switch unit can be connected to the corresponding network interface on the network board card automatically, and the network switch unit performs data transmission through the network board card. Therefore, cables connected between the network board card and the network switch unit are saved, thereby enabling the server rack to have a neat layout inside, increasing the space utilization rate in the server rack, and avoiding the situation that normal operation performed by the user on the server rack system is affected by too many cables in the server rack.  
Re claim 16: Chen in view of Milligan and Wang discloses the system, wherein the inner rails (Chen: left and right brackets 231) respectively comprise an extension portion that is configured to extend beyond the non-port side of the network switch in a direction opposite to the port side of the network switch (Chen: see figs 1-2 and paragraph 46).
Re claim 17: Chen in view of Milligan and Wang discloses the system, further comprising a fastener (Chen: see figs 3C-3D and paragraph 51) at a distal end of one of the extension portions, the fastener being configured to fasten the distal end of the one of the extension portions to the server rack at the side of the server rack frame that is opposite the port side of the network switch.
Re claim 21: Chen in view of Milligan and Wang discloses the system, wherein the right side outer rail (Milligan: 20) further comprises a central protrusion (Milligan: 24) that protrudes from the main portion (Milligan: vertical web 22 in fig 1) of the right side outer rail, and a space exists between the upper flange (Milligan: upper angled side 34 + slider section 31 in fig 2) of the right side inner rail and the lower flange (Milligan: lower angled side 34 + slider section 31 in fig 2) of the right side inner rail, and the central protrusion (Milligan: hat section 24 in fig 1) of the right side outer rail extends into the space.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170181312 A1) modified by Milligan (US 6805418 B2), Wang (US 20130135805 A1) and further in view of Liu et al. (US 20040188362 A1).
Chen in view of Milligan and Wang discloses the assembly Re Re , further comprising a fastener (Chen: see figs 3C-3D and paragraph 51) at a distal end of the extension portion of the first side inner rail (Chen: left 231), the fastener fastening the first side inner rail to the server rack when the computer network switch is in the retracted position, wherein the fastener fastens the first side inner rail to the server rack such that the network switch is positionally fixed relative to the server rack.  
Chen in view of Milligan and Wang fails to disclose that the fastener comprises a thumbscrew.
Liu discloses a thumbscrew (90 in figs 4-5) attached (i.e., via fastening plates 50) at a distal end of an inner rail (64 in figs 4-5), the thumbscrew fastening the inner rail to a server rack (cabinet 70 + metal plates 30 in figs 1, 6) when a server (60 in figs 4-6) is in a retracted position (see figs 6-7), wherein the thumbscrew fastens the inner rail to the server rack such that the server is positionally fixed relative to the server rack (see paragraphs 26-28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a thumbscrew for fastening the first side inner rail to the server rack when the computer network switch is in the retracted position since thumbscrews are relatively inexpensive compared to float screws (see paragraph 28).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170181312 A1) in view of Wang (US 20130135805 A1).
Chen discloses an assembly (server system 100 in fig 1) comprising: 
a computer network server rack (server housing 105 in fig 1; see paragraph 38) having a first side (i.e., left side), a second side (i.e., right side), a front (front side 105a in fig 1), and a rear (rear side 105b in fig 1), the second side being located opposite to the first side, and the rear being located opposite to the front; 
a first side outer rail (left side guide bracket 117 in figs 1-2) attached to the server rack adjacent to the first side of the server rack and positionally fixed relative to the server rack; 
a second side outer rail (right side guide bracket 117) attached to the server rack adjacent to the second side of the server rack and positionally fixed relative to the server rack; 
an accommodation space (i.e., space in the server housing 105 that accommodates switch 120 in fig 1) in the server rack;
a computer network switch (120 in fig 1; paragraph 39; herein, electronic device 120 is illustrated as a switch) having a port side (rear side 120b) and a non-port side (front side 120a) opposite to the port side (see paragraph 63, lines 26-32; herein, it is also appreciated that while electronic device 120 is shown in particular orientation relative to rail 110 (associated with front side 105a of housing 105) and rail 115 (associated with rails rear side 105b of housing 105), device 120 can be oriented in an opposite direction--e.g., with rear side 120b oriented proximate rail 115, and front side 120a oriented proximate rail 110), the port side (i.e., rear side) having a plurality of ports configured to be (i.e., functional language) connected to network cables, the computer network switch being positioned in the accommodation space and adjacent to (i.e., near) the rear of the server rack (see fig 1),
a first side inner rail (left bracket 231 in figs 1-2) attached to the computer network switch (120) and be positionally fixed relative to the computer network switch, the first side inner rail being slidably attached to the first side outer rail; and 
a second side inner rail (right bracket 231) attached to the computer network switch and positionally fixed relative to the computer network switch, the second side inner rail being slidably attached to the second side outer rail, 
wherein the first side inner rail and second side inner rail are movable between a retracted position (i.e., accommodated in the server rack) and an extended position (i.e., extending from the front side of the server rack), and
Chen fails to disclose that upper edges of the first side inner rail and the second side inner rail are flush with a top surface of the computer network switch.
However, the examiner herein notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fix the first and second side inner rails to the computer network switch such that the upper edges of the first and second side inner rails are flush with a top surface of the computer network switch as per the designer’s choice. Also, relocation of parts is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Chen further fails to disclose a support device attached to the server rack adjacent to the rear of the server rack, wherein the support device is located such that the support device physically blocks the at least one of the first side inner rail and the second side inner rail from being removed from the rear of the server rack, and the support device keeps the front clear of obstructions and keeps space free in the server rack for network servers and computer network switches, wherein the support device includes a strip of power distribution units that prevents removal of the first side inner rail or the second side inner rail from the port side without disassembling the support device from the server rack.
Wang discloses a support device (base 140 + power supplying module 150 + network board card 170 in figs 2-7, 9 and paragraphs 41-45) attached to a server rack (110 in fig 1) adjacent to a rear of the server rack (see figs 2, 9), wherein the support device is located such that the support device physically blocks an electronic device (server unit 130 in fig 2) from being removed from the rear of the server rack, and the support device keeps the front clear of obstructions and keeps space free in the server rack for network servers and network switches (herein, base 140 is mounted along the vertical direction V1 at the rear of the server rack; see fig 2), wherein the support device includes a strip of power distribution units (power supplying modules 150 in paragraph 50) that prevents removal of the first side inner rail or the second side inner rail from the port side without disassembling the support device from the server rack (see paragraph 53; herein, when inserted in the rack 110, a pair of electrodes 130d of the server unit 130 is automatically connected to the corresponding power output pin pair 158 of the power supplying module 150; Hence, the server unit 130 is blocked from being removed from the rear of the server rack by corresponding power output pin pair 158; also, since the first and second side inner rails are attached to the server unit 130, the base 140 with power supplying modules 150 prevents removal of the first and second side inner rails from the rear/port side without disassembling the base 140 from the server rack).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a power supplying module (i.e., support device) at the rear of the server rack so that after an electronic device is inserted in the server rack, the power supplying module creates a relationship of electrical connection between the electronic device and a power supply unit, so as to transfer power generated by the power supply unit  to the electronic device through the power supplying module. Therefore, cables connected between the power supply unit and the electronic device are saved, thereby enabling the server rack to have a neat layout inside, increasing the space utilization rate in the server rack, and avoiding the situation that normal operation performed by the user on the server rack system is affected by too many cables in the server rack (Wang: see paragraph 45).  
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best prior art of record, taken alone or in combination thereof, fails to teach an assembly including, along with other limitations, network cables connected at one end to the computer network switch at the port side of the computer network switch, and connected at another end to the network server at a side of the network server that is adjacent to the rear of the server rack as set forth in the claim.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best prior art of record, taken alone or in combination thereof, fails to teach an assembly including, along with other limitations, power cabling between the computer network switch and the power distribution unit unplugged to move the first side inner rail and the second side inner rail to the extended position as set forth in the claim.
Response to Arguments
Applicant's arguments filed on 7/6/2022 have been fully considered but they are not persuasive.
With respect to the applicants’ arguments that Wang fails to disclose a support device attached to the server rack adjacent to the rear of the server rack, wherein P201905697US0118 of 24the support device is located such that the support device physically blocks the network switch from being removed from the rear of the server rack, the examiner respectfully disagrees. The examiner herein notes that in the device of Wang (see figs 2-7, 9 and paragraph 42), the network board card 170 is configured in the rack 110, and the network board card 170 includes the plurality of network interfaces 172, so that after being assembled in the rack 110, the server unit 130 and the network switch unit 180 can be connected to the corresponding network interfaces 172 automatically, and therefore the server unit 130 and the network switch unit 180 perform data transmission through the network board card 170; In other words, the network switch unit 180 is blocked from being removed from the rear of the server rack by corresponding network interface 172 that automatically connects to the network switch unit 180 while assembled in the rack 110.
The applicants further argue that none of the base 140 and the power supplying module 150 extends into the interior frame of the rack. The examiner herein notes that in the device of Wang (see fig 9 and paragraph 54), the support device (base 140 + power supplying module 150 + network board card 170) is installed in the server rack 110.
With respect to the applicants’ arguments that Wang fails to disclose that the support device includes a strip of power distribution units that prevents removal of the first side inner rail or the second side inner rail from the port side without disassembling the support device from the server rack, the examiner respectfully disagrees. The examiner herein notes that in the device of Wang (see paragraph 53), when inserted in the rack 110, a pair of electrodes 130d of the server unit 130 is automatically connected to the corresponding power output pin pair 158 of the power supplying module 150; hence, the server unit 130 is blocked from being removed from the rear of the server rack by corresponding power output pin pair 158; also, since the first and second side inner rails are attached to the server unit 130, the base 140 with power supplying modules 150 prevents removal of the first and second side inner rails from the rear/port side without disassembling the base 140 from the server rack.
Therefore, the arguments remain non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/           Primary Examiner, Art Unit 2835